                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE

    UNITED STATES OF AMERICA

    v.                                                            Case No. 3:20-mj-1082

    SHELBY LIGONS

                          ORDER SETTING CONDITIONS OF RELEASE

           Upon the agreement of the government 1 and Defendant, and with the recommendation of

    Pretrial Services, all as stated on the record on August 7, 2020, the motion for detention (Docket

    No. 7) should be termed, and it is further

           ORDERED that Defendant is released on her own recognizance subject to these

    conditions, which were reviewed with Defendant on the record and of which she acknowledged

    her understanding as well as the penalties for noncompliance:

    1)     Defendant may not make any change of address or move without permission of the
           Probation/Pretrial Services Office or the Court. The address for third-party custodian,
           Adrienne Caldwell, with whom Defendant will reside, has been or must be provided to
           Pretrial Services.

    2)     Defendant must be in Court each and every time instructed to be there, and, if convicted,
           must surrender to serve any sentence imposed.

    3)     Defendant cannot: obstruct any criminal investigation; tamper with a witness, victim or
           informant; retaliate against or attempt to retaliate against a witness, victim or informant; or
           intimidate or attempt to intimidate any witness, victim, informant, juror or officer of the
           court. Such actions are crimes punishable by up to 10 years in prison, and $250,000 fine,
           or both, with substantially more serious penalties if the tampering, retaliation, or
           intimidation involves a killing or attempted killing.

    4)     Defendant must not violate any local, state or federal law. If Defendant does violate any
           local, state or federal law, Defendant could be punished by as much as from 90 days to 10
           years imprisonment in addition to the penalty provided for the offense committed.




1
 The Assistant U.S. Attorney stated on the record the government’s withdrawal of the motion for
detention.
                                                 1

         Case 3:20-mj-01082 Document 15 Filed 08/07/20 Page 1 of 3 PageID #: 49
5)          If Defendant violates any condition of release, a warrant for Defendant’s arrest could be
            issued, any bond may be forfeited, and new bonds with additional conditions, or
            Defendant’s detention until trial, could be ordered by the Court, and Defendant could be
            held in contempt of Court, which could result in imprisonment, a fine, or both.

6)          If Defendant fails to appear at any proceeding in this case or Defendant fails to surrender
            to serve any sentence imposed, Defendant could be charged and convicted of bail jumping
            which applies equally to Defendant’s own recognizance, and is punishable by, in some
            cases, as much as 10 years imprisonment and a $250,000 fine or both, in addition to any
            other punishments imposed in the original case.

7)          In addition, defendant must abide by the following special conditions:

          a. Defendant shall report to Pretrial Services as directed.

          b. Defendant shall maintain or actively seek employment, unless determined otherwise within
              the discretion of Pretrial Services.

          c. Defendant shall not travel outside of the Middle District of Tennessee without prior
              approval of Pretrial Services.

          d. Defendant shall refrain from possessing any firearm, ammunition, destructive device, or
              other dangerous weapons.

          e. Defendant shall refrain from the excessive use of alcohol.

     f. Defendant shall refrain from the use or unlawful possession of a narcotic drug or other
        controlled substances defined in 21 U.S.C. § 802 unless prescribed by a medical
        practitioner.

     g. Defendant shall submit to any method of testing required by the Pretrial Services Office
        for determining whether the defendant is using a prohibited substance, such methods may
        be used with random frequency and include urine testing, the wearing of a sweat patch, a
        remote alcohol testing system, and/or any other form of prohibited substance screening or
        testing.

          h. Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion,
              with the efficiency and accuracy of any prohibited substance testing which is required as
              a condition of release.

     i.     Defendant shall participate in a program of inpatient or outpatient substance abuse therapy
            and counseling deemed appropriate by the Pretrial Services Officer; any inpatient treatment
            may be followed by up to 90 days in a halfway house; payment of any treatment will be
            determined by Pretrial Services based on Defendant’s ability to pay or availability of
            insurance.




                                                      2

      Case 3:20-mj-01082 Document 15 Filed 08/07/20 Page 2 of 3 PageID #: 50
   j.   Defendant shall report as soon as possible, within 48 hours, to the supervising officer, any
        contact with any law enforcement personnel, including, but not limited to any arrest,
        questioning, or traffic stop.

   k. Defendant shall permit pretrial services officers to visit at any time at his/her home or
      elsewhere without advance notification; Defendant also shall permit confiscation of any
      contraband observed in plain view of the pretrial services officer(s).

   l.   Defendant is placed in the third-party custody of her mother, Adrienne Caldwell, with
        whom she shall reside.

   m. Defendant shall be subject to a curfew to be set by and within the discretion of Pretrial
      Services. Any monitoring of Defendant’s compliance with the curfew shall be within the
      discretion of Pretrial Services.

   n. Defendant must sign the acknowledgment below and return the signed acknowledgment to
      her attorney (who shall then file the signed form with the Court).


        It is FURTHER ORDERED that the conditions listed above are imposed for Defendant’s

release pursuant to 18 U.S.C. § 3142(h).

        It is SO ORDERED.


                                             ________________________________________
                                             BARBARA D. HOLMES
                                             United States Magistrate Judge




                                 Acknowledgment of Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of
release. I promise to obey all conditions of release, to appear as directed, and surrender to serve
any sentence imposed. I am aware of the penalties and sanctions set forth above.


Date:
                                      Defendant’s signature




                                                 3

     Case 3:20-mj-01082 Document 15 Filed 08/07/20 Page 3 of 3 PageID #: 51
